
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.17



PG&E CORPORATION
2005 DEFERRED COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS


--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
   
  Page

--------------------------------------------------------------------------------


1.
 
Purpose of the Plan
 
1
2.
 
Definitions
 
1
3.
 
Eligibility
 
2
4.
 
Deferrals
 
2
5.
 
Investment Funds
 
2
6.
 
Accounting
 
3
7.
 
Distributions
 
3
8.
 
Distribution Due to Unforeseeable Emergency (Hardship Distribution)
 
5
9.
 
Vesting
 
5
10.
 
Administration of the Plan
 
5
11.
 
Funding
 
5
12.
 
Modification or Termination of Plan
 
5
13.
 
General Provisions
 
6

i

--------------------------------------------------------------------------------




PG&E CORPORATION
2005 DEFERRED COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS


        This is the controlling and definitive statement of the PG&E CORPORATION
("PG&E CORP") 2005 Deferred Compensation Plan for Non-Employee Directors (the
"Plan"). Except as provided herein, the Plan is effective as of January 1, 2005,
with respect to all individuals who are Directors as of such date. The Plan
continues the program embodied in the PG&E Corporation Deferred Compensation
Plan for Non-Employee Directors (the "Prior Plan").

1.Purpose of the Plan

The Plan is established and is maintained for the benefit of Directors of PG&E
CORP in order to provide the Directors with an opportunity to defer receipt of
their Meeting Fees and Retainer Fees. The Plan is an unfunded deferred
compensation plan.

2.Definitions

The following words and phrases shall have the following meanings unless a
different meaning is plainly required by the context:

(a)"Board of Directors" shall mean the Board of Directors of PG&E CORP, as from
time to time constituted.

(b)"Code" shall mean the Internal Revenue Code of 1986, as amended. Reference to
a specific section of the Code shall include such section, any valid regulation
promulgated thereunder, and any comparable provision of any future legislation
amending, supplementing, or superseding such section.

(c)"Committee" shall mean the Nominating, Compensation and Governance Committee
of the Board of Directors, as it may be constituted from time to time.

(d)"Deferred Compensation Account" or "Account" shall mean as to any Director,
the separate account maintained on the books of PG&E CORP in accordance with
Section 6(a) in order to reflect his or her interest under the Plan. Accounts
shall be centrally administered by the Plan Administrator or its designee.

(e)"Director" shall mean any member of the Board of Directors who is not an
employee of PG&E CORP or a Subsidiary.

(f)"Director's Termination Date" shall mean the effective date of the Director's
resignation from the Board of Directors of the Corporation.

(g)"Investment Funds" shall mean the investment funds established by the Board
of Directors and reflected from time to time on Appendix A. The Investment Funds
shall be used for tracking phantom investment results under the Plan.

(h)"Meeting Fee" means the amount of compensation paid by PG&E CORP to a
Director for his or her attendance and services at a meeting of the Board of
Directors or any committee thereof. A Meeting Fee shall not include (i) any
Retainer Fee, or (ii) any reimbursement by PG&E CORP of expenses incurred by a
Director incidental to attendance at a meeting of the Board of Directors or of a
committee thereof or of any other expense incurred on behalf of PG&E CORP.

(i)"PG&E CORP" shall mean PG&E Corporation, a California corporation.

(j)"Plan" shall mean the PG&E Corporation 2005 Deferred Compensation Plan for
Non-Employee Directors, as set forth in this instrument and as amended from time
to time.

(k)"Plan Year" shall mean the calendar year.

(l)"Prior Plan" shall mean the PG&E Corporation Deferred Compensation Plan for
Non-Employee Directors.

--------------------------------------------------------------------------------



(m)"Retainer Fee" means the amount of compensation paid by PG&E CORP to a
Director for retaining his or her services during a calendar quarter. A Retainer
Fee shall not include (i) any Meeting Fee, or (ii) any reimbursement by PG&E
CORP of expenses incurred by a Director incidental to attendance at a meeting of
the Board of Directors or of a committee thereof or of any other expense
incurred on behalf of PG&E CORP.

(n)"Subsidiary" shall mean a subsidiary of PG&E CORP.

(o)"Valuation Date" shall mean:

(1)For purposes of valuing Plan assets and Directors' Accounts for periodic
reports and statements, the date as of which such reports or statements are
made; and

(2)For purposes of determining the amount of assets actually distributed to the
Director or his or her beneficiary (or available for withdrawal), a date that
shall not be more than seven business days prior to the date the check is issued
to the Director.

        In any other case, the Valuation Date shall be the date designated by
the Plan Administrator (in its discretion) or the date otherwise set forth in
this Plan. In all cases, the Plan Administrator (in its discretion) may change
the Valuation Date, on a uniform and nondiscriminatory basis, as is necessary or
appropriate. Notwithstanding the foregoing, the Valuation Date shall occur at
least annually.

3.Eligibility

Each Director who receives a Meeting Fee or Retainer Fee for service on the
Board of Directors shall be eligible to participate in the Plan.

4.Deferrals (a)Amount of Deferral. A participating Director may defer (i) all
Retainer Fees only; (ii) Meeting Fees only; or (iii) all Retainer Fees and all
Meeting Fees.

(b)Credits to Accounts. Deferrals shall be credited to a Director's Account as
of the date that they otherwise would have been paid.

(c)Deferral Election. A Director must file an election form with the Corporate
Secretary which indicates whether Retainer Fees, Meeting Fees or both are to be
deferred under the Plan. The election shall occur according to rules established
by the Plan Administrator and designed to comply with the advance election
requirements under Code Section 409A. Notwithstanding the foregoing, upon first
becoming a Director, an election to defer shall be effective for Meeting Fees
and/or Retainer Fees earned following the filing of a Deferral Election Form,
provided said Form is filed with the Corporate Secretary within 30 days
following the date when the individual first becomes a Director.

5.Investment Funds

Although no assets will be segregated or otherwise set aside with respect to a
Director's Account, the amount that is ultimately payable to the Director with
respect to such Account shall be determined as if such Account had been invested
in some or all of the Investment Funds. The Plan Administrator, in its sole
discretion, shall adopt (and modify from time to time) such rules and procedures
as it deems necessary or appropriate to implement the deemed investment of the
Directors' Accounts. Such procedures generally shall provide that a Director's
Account shall be deemed to be invested among the available Investment Funds in
the manner elected by the Director in such percentages and manner as prescribed
by the Plan Administrator. In the event no election has been made by the
Director, such Account will be deemed to be invested in the AA Utility Bond
Fund. Directors shall be able to reallocate their Accounts between the
Investment Funds and reallocate amounts newly credited to their Accounts at such
time and in such manner as the Plan Administrator shall prescribe. Anything to
the contrary herein notwithstanding, a Director may not reallocate Account
balances between Investment Funds if such reallocation

2

--------------------------------------------------------------------------------



would result in a non-exempt Discretionary Transaction as defined in Rule 16b-3
of the Securities Exchange Act of 1934, as amended, or any successor to
Rule 16b-3, as in effect when the reallocation is requested. The available
Investment Funds shall be listed on Appendix A and may be changed from time to
time by the Board of Directors.

6.Accounting (a)Accounts. At the direction of the Plan Administrator, there
shall be established and maintained on the books of PG&E CORP, a separate
account for each participating Director in order to reflect his or her interest
under the Plan.

(b)Investment Earnings. Each Director's Account shall initially reflect the
value of his or her Account's interest in each of the Investment Funds, deemed
acquired with the amounts credited thereto. Each Director's Account shall also
be credited (or debited) with the net appreciation (or depreciation), earnings
and gains (or losses) with respect to the investments deemed made by his or her
Account. Any such net earnings or gains deemed realized with respect to any
investment of any Director's Account shall be deemed reinvested in additional
amounts of the same investment and credited to the Director's Account.

(c)Accounting Methods. The accounting methods or formulae to be used under the
Plan for the purpose of maintaining the Directors' Accounts shall be determined
by the Plan Administrator. The accounting methods or formulae selected by the
Plan Administrator may be revised from time to time but shall conform to the
extent practicable with the accounting methods used under the Applicable Plan.

(d)Valuations and Reports. The fair market value of each Director's Account
shall be determined as of each Valuation Date. In making such determinations and
in crediting net deemed earnings and gains (or losses) in the Investment Funds
to the Directors' Accounts, the Plan Administrator (in its discretion) may
employ such accounting methods as the Plan Administrator (in its discretion) may
deem appropriate in order to fairly reflect the fair market values of the
Investment Funds and each Director's Account. For this purpose, the Plan
Administrator may rely upon information provided by the Plan Administrator or
other persons believed by the Plan Administrator to be competent.

(e)Statements of Director's Accounts. Each Director shall be furnished with
periodic statements of his or her interest in the Plan by January 31 of each
year.

7.Distributions (a)Distribution of Account Balances. Except to the extent the
Director has elected otherwise under this Section 7 at the time of a deferral
election, distribution of the balance credited to a Director's Account shall be
made in a single lump sum in January of the year following the Director's
Termination Date.

(b)Installment Distributions. In lieu of a single sum payment, a Director may at
the time of deferral elect in writing and file with the Plan Administrator an
election that payment of amounts credited to the Director's Account be made in
10 approximately equal annual installments. However, if during the installment
payment period the Account balance is less than $5,000, the value of the
remaining installments shall be paid as a lump sum. Installment payments
(including a final payment pursuant to the preceding sentence) will be made in
January of the year following the Director's Termination Date and on each
anniversary thereof until all installments are paid.

(c)"Specific Date" Distributions. By filing an irrevocable election with the
Plan Administrator, a Director may at the time of deferral elect to commence
distribution of full or partial payment of the balance of his or her Account in
January of any future year.

3

--------------------------------------------------------------------------------



(d)Change in Distribution Election. A Director may change a distribution
election previously made pursuant to Section 7(b) or Section 7(c) only in
accordance with the rules under Code Section 409A. Generally, a subsequent
election pursuant to this Section 7(d): (1) cannot take effect for twelve
(12) months, (2) must occur at least twelve (12) months before the first
scheduled payment under a payment at a specified date elected pursuant to
Section 7(c), and (3) must defer a previously elected distribution at least five
(5) additional years. The Plan Administrator may establish additional rules or
restrictions on changes in distribution elections.

(e)Death Distributions. If a Director dies before the entire balance of his or
her Account has been distributed (whether or not the Director's Board service
had previously terminated and whether or not installment payments had previously
commenced), the remaining balance of the Director's Account shall be distributed
to the beneficiary designated or otherwise determined in accordance with
Section 7(g), as soon as practicable after the date of death.

(f)Payments to Incompetents. If any individual to whom a benefit is payable
under the Plan is a minor or if the Plan Administrator determines that any
individual to whom a benefit is payable under the Plan is incompetent to receive
such payment or to give a valid release therefor, payment shall be made to the
guardian, committee, or other representative of the estate of such individual
which has been duly appointed by a court of competent jurisdiction. If no
guardian, committee, or other representative has been appointed, payment may be
made to any person as custodian for such individual under the California Uniform
Transfers to Minors Act (or similar law of another state) or may be made to or
applied to or for the benefit of the minor or incompetent, the incompetent's
spouse, children or other dependents, the institution or persons maintaining the
minor or incompetent, or any of them, in such proportions as the Plan
Administrator from time to time shall determine; and the release of the person
or institution receiving the payment shall be a valid and complete discharge of
any liability of PG&E CORP with respect to any benefit so paid.

(g)Beneficiary Designations. Each Director may designate, in a signed writing
delivered to the Plan Administrator, on such form as it may prescribe, one or
more beneficiaries to receive any distribution which may become payable under
the Plan as the result of the Director's death. A Director may designate
different beneficiaries at any time by delivering a new designation in like
manner. Any designation shall become effective only upon its receipt by the Plan
Administrator, and the last effective designation received by the Plan
Administrator shall supersede all prior designations. If a Director dies without
having designated a beneficiary or if no beneficiary survives the Director, the
Director's Account shall be payable to the estate or the last to die of the
Director.

(h)Undistributable Accounts. Each Director and (in the event of death) his or
her beneficiary shall keep the Plan Administrator advised of his or her current
address. If the Plan Administrator is unable to locate the Director or
beneficiary to whom a Director's Account is payable under this Section 7, the
Director's Account shall be frozen as of the date on which distribution would
have been completed in accordance with this Section 7, and no further
appreciation, depreciation, earnings, gains or losses shall be credited (or
debited) thereto.

(i)Plan Administrator Discretion. Within the specific time periods described in
this Section 7, the Plan Administrator shall have sole discretion to determine
the specific timing of the payment of any Account balance under the Plan.



8.Distribution Due to Unforeseeable Emergency (Hardship Distribution)

A participant may request a distribution due to an unforeseeable emergency
(within the meaning of Code Section 409A) by submitting a written request to the
Plan Administrator. The Plan Administrator shall have the authority to require
such evidence as it deems necessary to determine

4

--------------------------------------------------------------------------------



if a distribution is warranted. If an application for a hardship distribution
due to an unforeseeable emergency is approved, the distribution shall be payable
in a method determined by the Plan Administrator as soon as possible after
approval of such distribution. After receipt of a payment requested due to an
unforeseeable emergency, a participant may not make additional deferrals during
the remainder of the Plan Year in which the recipient received the payment. A
participant who has commenced receiving installment payments under the Plan may
request acceleration of such payments in the event of an unforeseeable
emergency. The Administrator may permit accelerated payments to the extent such
accelerated payment does not exceed the amount necessary to meet the emergency.

9.Vesting

A Director's interest in his or her Account at all times shall be 100 percent
vested and nonforfeitable.

10.Administration of the Plan (a)Plan Administrator. The Committee is hereby
designated as the administrator of the Plan. The Plan Administrator delegates to
the Corporate Secretary, or his or her designee, the authority to carry out all
duties and responsibilities of the Plan Administrator under the Plan. The Plan
Administrator shall have the authority to control and manage the operation and
administration of the Plan.

(b)Powers of Plan Administrator. The Plan Administrator shall have all
discretion and powers necessary to supervise the administration of the Plan and
to control its operation in accordance with its terms, including, but not by way
of limitation, the power to interpret the provisions of the Plan and to
determine, in its sole discretion, any question arising under, or in connection
with the administration or operation of, the Plan.

(c)Decisions of Plan Administrator. All decisions of the Plan Administrator and
any action taken by it in respect of the Plan and within the powers granted to
it under the Plan shall be conclusive and binding on all persons and shall be
given the maximum deference permitted by law.

11.Funding

All amounts credited to a Director's Account under the Plan shall continue for
all purposes to be a part of the general assets of PG&E CORP. The interest of
the Director in his or her Account, including his or her right to distribution
thereof, shall be an unsecured claim against the general assets of PG&E CORP.
While PG&E CORP may choose to invest a portion of its general assets in
investments identical or similar to those selected by Directors for purposes of
determining the amounts to be credited (or debited) to their Accounts, nothing
contained in the Plan shall give any Director or beneficiary any interest in or
claim against any specific assets of PG&E CORP.

12.Modification or Termination of Plan (a)Obligations Limited. The Plan is
voluntary on the part of PG&E CORP, and PG&E CORP does not guarantee to continue
the Plan.

(b)Right to Amend or Terminate. The Board of Directors, acting through its
Nominating, Compensation and Governance Committee, reserves the right to alter,
amend, or terminate the Plan, or any part thereof, in such manner as it may
determine, for any reason whatsoever.

(1)Limitations. Any alteration, amendment, or termination shall take effect upon
the date indicated in the document embodying such alteration, amendment, or
termination, provided that no such alteration or amendment shall divest any
portion of an Account that is then vested under the Plan.

5

--------------------------------------------------------------------------------



(c)Effect of Termination. If the Plan is terminated, the balances credited to
the Accounts of the Directors affected by such termination shall be distributed
to them at the time and in the manner set forth in Section 7; provided, however,
that the Plan Administrator, in its sole discretion, may authorize accelerated
distribution of Directors' Accounts as of any earlier date.



13.General Provisions (a)Inalienability. Except to the extent mandated by
applicable law, in no event may either a Director, a former Director or his or
her spouse, beneficiary or estate sell, transfer, anticipate, assign,
hypothecate, or otherwise dispose of any right or interest under the Plan; and
such rights and interests shall not at any time be subject to the claims of
creditors nor be liable to attachment, execution, or other legal process.

(b)Rights and Duties. Neither PG&E CORP nor the Plan Administrator shall be
subject to any liability or duty under the Plan except as expressly provided in
the Plan, or for any action taken, omitted, or suffered in good faith.

(c)No Enlargement of Rights. Neither the establishment or maintenance of the
Plan, nor any action of PG&E CORP or Plan Administrator, shall be held or
construed to confer upon any individual any right to be continued as a Director
nor, upon dismissal, any right or interest in any specific assets of PG&E CORP
other than as provided in the Plan. PG&E CORP expressly reserves the right to
remove any Director at any time, with or without cause or advance notice.

(d)Applicable Law. The provisions of the Plan shall be construed, administered,
and enforced in accordance with the laws of the State of California.

(e)Severability. If any provision of the Plan is held invalid or unenforceable,
its invalidity or unenforceability shall not affect any other provisions of the
Plan, and the Plan shall be construed and enforced as if such provision had not
been included.

(f)Captions. The captions contained in and the table of contents prefixed to the
Plan are inserted only as a matter of convenience and for reference and in no
way define, limit, enlarge, or describe the scope or intent of the Plan nor in
any way shall affect the construction of any provision of the Plan.

6

--------------------------------------------------------------------------------








APPENDIX A


INVESTMENT FUNDS
(as of January 1, 2005)

Participating Investment Funds as of January 1, 2005

(1)AA Utility Bond Fund. Interest shall be credited daily on the amounts
invested in the AA Utility Bond Fund. Such interest shall be at a rate equal to
the AA Utility Bond Yield reported by Moody's Investors Service. Such interest
shall become a part of the Director's Account and shall be paid at the same time
or times as the balance of the Director's Account.

(2)PG&E CORP Phantom Stock Fund. Amounts credited to the PG&E CORP Phantom Stock
Fund shall be converted into units (including fractions computed to three
decimal places) each representing a share of PG&E CORP common stock. The value
of a unit for purposes of determining the number of units to credit upon initial
allocation or upon reallocation from another Investment Fund, and for
determining the dollar value of the aggregate number of units to be reallocated
from the PG&E CORP Phantom Stock Fund to another Investment Fund and for
distributions from the Plan, shall be the closing price of a share of PG&E CORP
common stock as traded on the New York Stock Exchange on the date that
(i) amounts are credited to a Director's Account in the PG&E CORP Phantom Stock
Fund, or (ii) the Plan Administrator receives a reallocation request, in the
case of reallocations. If such credit or reallocation occurs after close of the
New York Stock Exchange on that day, the price shall be based on the closing
price of a share of PG&E CORP common stock on the next day on which such shares
are traded on the New York Stock Exchange. Thereafter, the value of a unit shall
fluctuate in accordance with the closing price of PG&E CORP common stock on the
New York Stock Exchange. Each time that PG&E CORP pays a dividend on its common
stock, an amount equal to such dividend payable with respect to each share of
PG&E CORP common stock, multiplied by the number of units credited to a
Director's Account, shall be credited to the Director's Account and converted
into additional units. The number of additional units shall be calculated by
dividing the aggregate amount of credited dividends, i.e., the dividend
multiplied by the number of units credited to the Director's Account as of the
dividend record date, by the closing price of a share of PG&E CORP common stock
on the New York Stock Exchange on the dividend payment date. If, after the
record date but before the dividend payment date, a Director's balance in the
PG&E CORP Phantom Stock Fund has been reallocated to another Investment Fund(s)
or has been paid to the Director or to the Director's beneficiary, other than
pursuant to an election under Section 7(c)(2) or 8, then an amount equal to the
aggregated dividend shall be credited to the Director's Account in such other
Investment Fund(s) or paid directly to the Director or the Director's
beneficiary, whichever is applicable.

7

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.17



PG&E CORPORATION 2005 DEFERRED COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS
TABLE OF CONTENTS
PG&E CORPORATION 2005 DEFERRED COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS
APPENDIX A
